Curia.

The defendants were too late in demanding a jury of 12 men. The demand should have been made be-core any venire had issued. (Strong v. Beardsley, 18 John. 130.) The Justice was also right in refusing to permit a drunken man to serve on the jury. The fact of intoxication was conceded, by neither party objecting to his exclusion. „
The cause of Mockey v. Grey, (2 John. 192,) settles the principle, that a Justice has the power of appointing a guardian ad litem for an infant; and the only question is, whether such guardian must be a real person, or whether the duty to appoint is mere matter of form, and may be satisfied by the use of a fictitious name. We think ihe guardian must he a real person; (2 Sell. Pr. 68. Am. ed.) and that for this reason the judgment must be reversed.
Judgment reversed.